Title: From George Washington to Bushrod Washington, 10 February 1796
From: Washington, George
To: Washington, Bushrod


          
            Dr Bushrod,
            [Philadelphia] 10th Feby 1796
          
          You are very welcome to a part of the Guinea—or Chinese Hogs which you saw at my Mill—But it is necessary to inform you, that except the Sow which you might have seen in a pen & her Pigs wch were running about it, I have none others, unmixed at that place. This happens from their running at large.
          There is a Vessel now up (in this Port) for Norfolk & Richmond; to Sail, by adverti⟨s⟩ement, on Saturday. I mean therefore to send to ⟨a⟩ farm some distance from hence where mine came from, and if a supply can be had—and the Skipper will take them in—to send you half a dozen, or what I can get of the true breed, by her which will be much more convenient for you than sending to Mount Vernon for them.
          
          If I succeed, I will write you again on this subject. yours Affectly
          
            Go: Washington
          
        